Citation Nr: 1426600	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.  He also had service with the National Guard from February 1952 to June 1953.  The Veteran died in May 2008.  The appellant is the Veteran's widow.

The issue of entitlement to adjustment of the appellant's income based on unreimbursed medical expenses for the time period of January 2007 to May 2008 has been recharacterized as entitlement to an increased rate of the Veteran's pension based on unreimbursed medical expenses for the purposes of accrued benefits for the reasons discussed below.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant filed a dependency and indemnity compensation (DIC) claim in June 2008.  She also filed a medical expense report for the Veteran's medical expenses from January 2007 to December 2007 in June 2008.  In February 2009, the appellant submitted a medical expense report for the Veteran's medical expenses from January 2008 to May 2008, the month of the Veteran's death.  The appellant and her representative argue that she is entitled to accrued benefits for the Veteran's pension based on unreimbursed medical expenses from 2007 and 2008.  

38 U.S.C.A. § 5101(b)(1) states that a claim by a surviving spouse or child for compensation or dependency and indemnity compensation shall also be considered to be a claim for death pension and accrued benefits.  In giving the appellant every possible consideration, the Board finds that her June 2008 claim included a claim for accrued benefits. 

Review of the record reveals that in July 2008, the RO denied the appellant's claim for pension benefits.  However, in August 2008, the RO granted pension benefits to the appellant from June 1, 2008.  The RO indicated that they did not consider the medical expenses dated from January 2007 to May 2008 which were incurred before her claim was received.  In February 2009, the appellant expressed disagreement with the August 2008 decision and argued that the medical expenses dated from January 2007 to May 2008 should be considered when calculating the Veteran's income for his VA pension for that time period.  She argued that this amount was due to her since her husband, the Veteran, was unable to file his own medical expenses.  In a January 2010 statement, the appellant stated that she was again appealing the RO's decision not to reimburse her for her and the Veteran's medical expenses incurred from January 2007 to May 2008.  In a March 2010 statement of the case, the RO indicated that since the Veteran was deceased, he no longer had a running award for pension benefits and no adjustment may be made to his pension benefits.  The RO further stated that if the claim for unreimbursed medical expenses had been received at VA prior to the Veteran's death, than accrued benefits would have been payable; however, this was not the case.  The RO noted that they did consider $7,917.00 in expenses for the Veteran's last illness and burial when calculating the appellant's pension from May 2008.  The RO determined that no further adjustment was due at that time.  In an April 2010 statement, the appellant stated that she was again appealing the RO's decision not to reimburse her for expenses incurred in 2007 and 2008 for her and the Veteran.  She filed a VA Form 9 in April 2010.  

In an August 2010 statement in support of claim, the appellant's representative argued that the issue on appeal is an accrued benefits issue.  The representative asserts that the Veteran's pension benefits should be recalculated for the time period prior to his death and his medical expenses from January 2007 to May 2008 should be considered in this recalculation.  The representative asserts that the higher pension amount should be paid to the appellant as an accrued benefit.  The representative argued that the appellant has an inferred issue of accrued benefits and should be given all notice and assistance required under 38 C.F.R. § 3.159.  The representative asserts that the appellant is confused by the pension issue on appeal and VA's letters of explanation issued to the appellant were inadequate and did not explain the issues on appeal to the appellant in a clear and understandable manner.  

The Board finds that a remand is necessary so that the RO may adjudicate the appellant's accrued benefits claim, which is essentially that medical expenses from January 2007 to May 2008 should be taken into account in calculating the Veteran's pension in his final year.  The Board finds that the RO has not fully adjudicated the issue of accrued benefits.  The RO mentions the claim for accrued benefits in the March 2010 statement of the case which addresses the issue of adjustment of the appellant's income for pension purposes.  The RO has not adjudicated that accrued benefits issue in a separate determination or decision.  The statement of the case does not provide law and regulations pertinent to accrued benefits claim.  See 38 C.F.R. § 19.29 (2013).  As a result, the Board must remand the issue for the RO to consider it in the first instance.  This action is necessary to ensure that the appellant is afforded full due process of law.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has not been provided any notification regarding her claim for accrued benefits.  As such, the appellant must be provided a proper notification letter on remand.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter as to her claim for entitlement to the a higher rate of the Veteran's pension benefits for the time period prior to his death with consideration of his medical expenses from January 2007 to May 2008 for the purposes of accrued benefits.  The notification letter should include the pertinent law and regulations for calculation of pension benefits and accrued benefits claims. 

2.  Adjudicate the claim for entitlement to the a higher rate of the Veteran's pension benefits for the time period prior to his death with consideration of his medical expenses from January 2007 to May 2008 for the purposes of accrued benefits.  If the RO determines that any additional unreimbursed medical expenses may be considered in calculating the Veteran's pension award, the RO should determine whether there are accrued benefits payable to the appellant.  

If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



